Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Fred Freeman appeals the district court’s order accepting the recommenda*819tion of the magistrate judge and dismissing his 42 U.S.C. § 1983 (2006) complaint. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. Freeman v. Byrne, No. 9:09-cv-01102-DCN (D.S.C. Mar. 8, 2011). We deny Freeman’s motion for a transcript at Government expense. We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.